DETAILED ACTION
This office action is responsive to amendment filed on March 29, 2022 in this application Subramanian et al., U.S. Patent Application No. 16/743,956 (Filed January 15, 2020) (“Subramanian”).  Claims 1 – 20 were pending.  Claims 4, 11, and 18 are cancelled.  Claim 1, 5, 8, 12, 15, and 19 are amended.  Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 8 – 9 of the Applicant’s Remarks (“Remarks”) stating that the claims integrate the abstract idea a practical application, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC § 101.  While the newly amended independent claims require a determination based on first and second approvals this determination may be made in the human mind based on viewing received approval information.
Therefore, the rejection made under 35 USC 101 is maintained.
2.	With respect to Applicant’s argument on pg. 10 of the Remarks stating that Pape fails to teach a controlled -access production repository, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 21.  Prior art reference Viripaeff teaches controlling access to the package repository at the e stage such that the production repository is controlled from publishing packages which do not pass validation.  Pape at Abstract; id. at ¶¶ 0053 - 0055.  The extent to which the newly added limitations prescribe a particular control scheme for packaging fails to limit the previously claimed “controlled-access production repository” to only the particular control scheme for packaging.
Therefore the prior art references teaches a controlled -access production repository.
3.	With respect to Applicant’s argument on pg. 10 of the Remarks stating that Viripaeff fails to teach limiting access to a controlled-access production repository using a second authorization, examiner respectfully disagrees in part.  See infra § Claim Rejections - 35 USC §103, § Claim 21.  Prior art reference Pape is used to teach a controlled-access production repository, see supra.  Viripaeff teaches packaging the application such that the package requires both author and user credential authentication before access to the software artifacts are allowed.  Viripaeff at fig. 1; id at ¶¶ 0021, 0022, 0026, 0027, 0074 & 0075; id. at ¶ 0030 (packaging); id. at ¶¶ 0035, 0039, 0041 & 0042.  It would be obvious to use the access control requirement taught in Viripaeff to allow access to the production repository taught in Pape for the purpose of using a known software access control method with a software distribution method.
Therefore the prior art references teaching limiting access to a controlled-access production repository using a second authorization.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites receiving, by a database system, one or more software artifacts for enabling a software version change requested for a production environment associated with at least one data center location; storing, by the database system, the one or more software artifacts in a memory location of a controlled-access production repository; receiving, by the database system, a first authorization determination of the one or more software artifacts from an author-user account, the author-user account associated with a developer identity that created source code associated with the one or more software artifacts; receiving, by the database system, a second authorization determination of the one or more software artifacts from an additional-user account; and determining, by the database system, based on the first and second authorization determinations, whether to package the one or more software artifacts into a manifest for transmission to the at least one data center location and packaging, by the database system, the one or more software artifacts with configuration data for delivery to the at least one data center location in response to a determination that both the first and second authorization determinations represent an approval by the author-user account and the additional-user account, covers performance of the limitation that can be performed in the mind or by pen and paper but for the recitation of generic computer components.
That is, the step of determining can be performed in the human mind and the remaining steps represent presolution data gathering and a potential post solution transmission step.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of pre-solution activity data gathering activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite additional steps beyond the abstract ideas.  Accordingly, no additional elements integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2, 3, 5 – 7 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 8 – 10, 12 – 17, 19, and 20 are rejected for substantially similar reasoning as claims 1 – 3 and 5-7 supra.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pape et al., United States Patent Application Publication No. 2020/0004528 (Published January 2, 2020, filed June 28, 2018) (“Pape”) in view of Viripaeff et al., United States Patent Application Publication No. 2013/0238660 (Published September 12, 2013, filed April 19, 2013) (“Viripaeff”). 


Claims 1, 8, and 15
With respect to claims 1, 8, and 15, Pape teaches the invention as claimed including a method for determining whether to package software artifacts into a manifest comprising:
receiving, by a database system, one or more software artifacts for enabling a software version change requested for a production environment associated with at least one data center location; storing, by the database system, the one or more software artifacts in a memory location of a controlled-access production repository; … package the one or more software artifacts into a manifest for transmission to the at least one data center location.  {A package repository that provides version control by requiring approval for submission, configuration data for performing requested version changes, merging branches, and creating packages with manifests according to policies for installation of a package version in target location.  Pape at Abstract; id. at ¶¶ 0024 & 0025 (gathering and enriching parameters as part of an agile development sprint methodology); id. at fig. 3; id. at ¶¶ 0018, 0029, 0032, 0053, 0055.}
However, Pape doesn’t explicitly teach the limitation:
receiving, by the database system, a first authorization determination of the one or more software artifacts from an author-user account, the author-user account associated with a developer identity that created source code associated with the one or more software artifacts; receiving, by the database system, a second authorization determination of the one or more software artifacts from an additional-user account; and determining, by the database system, based on the first and second authorization determinations, whether to [grant permission to software artifacts] … and packaging, by the database system, the one or more software artifacts with configuration data for delivery to the at least one data center location in response to a determination that both the first and second authorization determinations represent an approval by the author-user account and the additional-user account.   {Viripaeff does teach this limitation.  Viripaeff teaches that application package and version system, as taught in Pape, may include packaging the application such that the package  requires both author and user credential authentication before access to the software artifacts are allowed.  Viripaeff at fig. 1; id at ¶¶ 0021, 0022, 0026, 0027, 0074 & 0075; id. at ¶ 0030 (packaging).  The first “additional” user may fail in efforts to access software artifacts for which permission from the author user has not been approved.  Id. at ¶¶ 0035, 0039, 0041 & 0042.
Pape and Viripaeff are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of version management, and both are trying to solve the problem of how to access different software versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a package version management system as taught in Pape, with access controls, as taught in Viripaeff.  Viripaeff teaches that it requires author approval before allowing access.   Id. at ¶ 0027.  Therefore, one having ordinary skill in the art would have been motivated to combine a package version management system as taught in Pape, with access controls, as taught in Viripaeff, for the purpose of using a known method of access control with a software distribution method.}


Claims 2, 9, and 16
With respect to claims 2, 9, and 16, Pape and Viripaeff teaches the invention as claimed including:
receiving, by the database system, an approval submission from the additional- user account, the approval submission including a selection of an approval functionality due to the additional-user account having write access to the production repository and an approval comment associated with the one or more software artifacts due to the additional-user account not having write access to the production repository.  {Author of the software artifact must grant permission before access to the software artifacts are allowed.  Viripaeff at fig. 1; id at ¶¶ 0021, 0022, 0026, 0027, 0074 & 0075.}

Claims 3, 10, and 17
With respect to claims 3, 10, and 17, Pape and Viripaeff teaches the invention as claimed including:
generating, by the database system, a fail status of the first and second authorization determinations due to at least one of an identification of an error in the one -26- Attorney Docket No.: 1200.4589US SFDC Docket No.: 4589USor more software artifacts and a determination that the additional-user account lacks access privileges for generating the approval submission.   {Author of the software artifact must grant permission before access to the software artifacts are allowed.  Viripaeff at fig. 1; id at ¶¶ 0021, 0022, 0026, 0027, 0074 & 0075.  User may fail in efforts to access software artifacts for which permission has not been approved.  Id. at ¶ 0041 & 0042.}


Claims 5, 12, and 19
With respect to claims 5, 12, and 19, Pape and Viripaeff teaches the invention as claimed including:
creating, by the database system, a first manifest for delivery to a first data center location requesting the software version change, the first manifest including configuration data compatible with one or more policies of the first data center location requesting the software version change; and creating, by the database system, a second manifest for delivery to a second data center location different than the first data location center requesting the software version change, the second manifest including configuration data compatible with one or more policies of the second data center location.  {A package repository that provides version control by requiring approval for submission, configuration data for performing requested version changes, merging branches, and creating packages with manifests according to policies for installation of a package version in target location.  Pape at Abstract; id. at ¶¶ 0024 & 0025 (gathering and enriching parameters as part of an agile development sprint methodology); id. at fig. 3; id. at ¶¶ 0018, 0029, 0032, 0053, 0055.}

Claims 6, 13, and 20
With respect to claims 6, 13, and 20, Pape and Viripaeff teaches the invention as claimed including:
accessing, by the database system, a plurality of different authorization policies to be applied to respective software artifacts, stored in the production repository, from one or more teams of user accounts; changing, by the database system, an authorization policy of a repository folder in which the one or more software artifacts of the author-user account is stored to allow the additional-user account to submit the second authorization determination, the author-user account and the additional-user account belonging to a same development team; and  -27- Attorney Docket No.: 1200.4589US SFDC Docket No.: 4589USapplying, by the database system, the authorization policy change for the additional-user account to the repository folder in response to a repository administrator approval of the authorization policy change.  {Author of the software artifact must grant permission before access to the software artifacts are allowed.  Viripaeff at fig. 1; id at ¶¶ 0021, 0022, 0026, 0027, 0074 & 0075.  Permission may be changed to allow for access or to restrict.  Id. at ¶ 0055 & 0056.  User may fail in efforts to access software artifacts for which permission has not been approved.  Id. at ¶¶ 0041, 0042, & 0057.}

Claims 7 and 14
With respect to claims 7 and 14, Pape and Viripaeff teaches the invention as claimed including:
determining, by the database system, both the first and second authorizations approve the one or more software artifacts; {Both author and user credential authentication before access to the software artifacts are allowed.  Viripaeff at fig. 1; id at ¶¶ 0021, 0022, 0026, 0027, 0074 & 0075.}
and prompting, by the database system, the author-user account to merge the one or more software artifacts into a master branch of the controlled-access repository.  {A package repository that provides version control by requiring approval for submission, configuration data for performing requested version changes, merging branches, and creating packages with manifests according to policies for installation of a package version in target location.  Pape at Abstract; id. at ¶¶ 0024 & 0025 (gathering and enriching parameters as part of an agile development sprint methodology); id. at fig. 3; id. at ¶¶ 0018, 0029, 0032, 0053, 0055.}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										July 10, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199